Citation Nr: 0521415	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder claimed as secondary to a service-connected right 
lower extremity disability.  

2.  Entitlement to additional compensation for dependents 
from June 19, 1992, the effective date of entitlement to a 30 
percent disability rating.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from March 1987 to June 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in April 2005.  

The Board views the veteran's testimony regarding service 
connection for a left knee disorder at the April 2005 hearing 
as perfecting his appeal, and the Board will undertake to 
review that matter based on the evidence that is of record.  

At his April 2005 hearing, the veteran indicated that he 
desired an increased rating for his service-connected right 
lower extremity disability.  

As this issue has not been procedurally developed, the Board 
is referring it to the RO for initial adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  



FINDINGS OF FACT

1.  The currently diagnosed left knee degenerative joint 
disease with the residuals of an ACL tear is shown as likely 
as not to have been caused by the veteran's service-connected 
right lower extremity disability.  

2.  The veteran initially became eligible to claim additional 
benefits for dependents following the August 1992 rating 
decision which determined that service connection for a right 
lower extremity disability was warranted.  

3.  The veteran was informed in an August 1992 correspondence 
that he needed to complete supply a marriage certificate and 
a birth certificate for his daughter, but he did not respond.  

4.  In response to a January 1993 letter, the veteran failed 
to supply the Social Security information for his wife and 
daughter.  

5.  The veteran did not submit a completed VA Form 21-686c 
(Declaration of Status of Dependents) with an attached 
marriage certificate and birth certificate until October 9, 
2002.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by degenerative changes and 
the residuals of an ACL tear is proximately due to or the 
result of his service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2004).  

2.  The claim for an effective date prior to November 1, 2002 
for the award and payment of additional compensation benefits 
for the veteran's dependents must be denied by operation of 
law.  38 U.S.C.A. §§ 1115, 5110, 5111, 7105 (West 2002); 38 
C.F.R. §§ 3.31, 3.109, 3.400, 3.401 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing before a the undersigned.  

Further, via January 2002 letter, July 2003 statement of the 
case, May 2004 letter, and August 2004 statement of the case, 
he and his representative have been notified of the evidence 
needed to establish the benefit sought, and he has been 
advised via these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra. 


Factual Background 

In June 1992, the veteran filed a claim of entitlement to 
service connection for a right lower extremity disability.  
He included the names of his wife and daughter on the 
application but did not provide their Social Security 
numbers.  

The RO granted service connection for residuals of a fracture 
of the right tibia and fibula to which it assigned a 30 
percent disability rating effective on June 19, 1992, the 
date of claim.  

In August 1992, the RO sent the veteran a letter asking that 
he supply the Social Security numbers for his wife and 
daughter or, in the alternative, if his dependents did not 
have Social Security numbers, he was asked to explain the 
reason for lack thereof.  

The veteran was asked to respond within 60 days and was 
advised that if the information was not received within one 
year of the date of the letter, payment of dependents' 
benefits could be authorized only from the date of receipt of 
the requested information.  The record contains no response, 
and there is no evidence that the letter that the RO sent was 
returned to the RO as undeliverable.

In January 1993, the RO sent the veteran a letter requesting 
that he submit his dependents' Social Security numbers or 
explain why his dependents did not have Social Security 
numbers.  He was asked to submit the evidence within 60 days 
and was advised that if a response was not received within 
one year of the letter's date, payments for dependents would 
only be authorized from the date of receipt of the requested 
evidence.  The record contains no response, and there is no 
evidence that the letter that the RO sent was returned to the 
RO as undeliverable.  

In April 1994, the veteran was removed from the temporary 
disability retired list and discharged from service effective 
April 7, 1994.  

On October 9, 2002, the RO received a VA Form 21-686c with 
the attached marriage and birth certificates of the veteran's 
wife and daughter.  

On February 2003 medical examination for VA, the veteran 
recounted that he had sustained a right lower extremity 
injury in 1991 when his leg was caught in a tank turret.  In 
all, he underwent six right lower extremity surgeries.  He 
also asserted that a left knee disability resulted from his 
service-connected right lower extremity disability.  

Regarding the left knee, the veteran indicated that problems 
began in 1992 during active duty.  In 1993 or 1994, he 
sustained a left anterior cruciate ligament (ACL) injury when 
he twisted the left knee while walking down steps.  A second 
left knee surgery was performed in 1995.  

The examiner diagnosed degenerative joint disease of the left 
knee associated with an ACL tear.  

The examiner further stated that the veteran could not burden 
his right leg from the date of injury until the hardware was 
removed in 1994.  The left knee reflected degenerative 
changes far beyond those typical for someone of the veteran's 
age.  

This resulted from overuse of the left knee joint due to the 
right lower extremity injury in addition to the ACL tear.  
The examiner opined that the veteran's left knee disability 
resulted from his service-connected right lower extremity 
disability.  

At the April 2005 hearing, the veteran testified that, in 
1994, a physician had told him that he suffered from left 
knee problems resulting from altered gait caused by his right 
lower extremity disability.  

The veteran also testified that he never received the 1993 
letter asking for his dependents' Social Security numbers and 
that this could be due to changing military addresses in 
Germany and a subsequent request that VA send his disability 
payments directly to his home, also in Germany, where he had 
been residing since approximately 1990.  

When his military address was changed, there was a brief 
delay in receipt of VA checks but he received a missing check 
a few months later and had no other disruption in payment.  

The veteran reported realizing that he was not receiving 
compensation for his dependent wife and daughter and noticed 
that he was entitled to receive additional compensation for 
his dependents.  At that time, he submitted the appropriate 
documentation to VA.  



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R.§ 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Service Connection Left Knee 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board need not examine whether the veteran suffered a 
left knee injury while on active duty or whether the period 
of temporary disability retirement prior to discharge counted 
as active duty service because the evidence is sufficient to 
grant service connection on a secondary basis.  38 C.F.R. 
§ 3.310.  

Thus, whether service connection for a left knee disability 
can be granted on a direct basis is immaterial because the 
veteran cannot receive duplicate benefits for the same 
disability based on different theories of entitlement.  See, 
e.g., 38 C.F.R. § 4.14 (the evaluation of the same disability 
under various diagnosis, known as pyramiding, is to be 
avoided); see also Mintz v. Brown, 6 Vet. App. 277 (1994) 
(the Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).  

The February 2003 medical examination report in this regard 
serves to establish a causal link between the veteran's 
claimed left knee disability and his service-connected right 
lower extremity disability.  

The veteran apparently overcompensated for right lower 
extremity limitations by making greater use of his left lower 
extremity.  Such compensation is shown to likely have been 
responsible for the claimed left knee degenerative joint 
changes.  The Board acknowledges that the ACL tear might as 
likely as not be due to the left knee symptoms caused by this 
degenerative process.  

There is no apparent reason for the Board to find one 
rationale for the veteran's left knee disability more 
compelling than the other.  The medical evidence, therefore, 
is at least in relative equipoise, and the veteran must 
prevail.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  Service connection for a left knee disability, 
therefore, is granted on a secondary basis.  38 C.F.R. 
§ 3.310; see also 38 C.F.R. § 3.303.  


Entitlement to additional compensation for dependents from 
June 19, 1992, the effective date of entitlement to a 30 
percent disability rating

Any veteran who is entitled to compensation for service 
connected disabilities is entitled to additional compensation 
for dependents, including a spouse and child, provided that 
the disability is rated not less than 30 percent disabling.  
38 U.S.C.A. § 1115.  

The effective date of an evaluation and award of compensation 
based on an original claim or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

Awards of additional compensation for dependents shall be 
effective the latest of the following dates: (1) Date of 
claim, (2) Date dependency arises; (3) Effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating; 
or (4) Date of commencement of veteran's award.  38 C.F.R. § 
3.401(b).  

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  An "increased award" 
means, in part, an award that is increased because of an 
added dependent.  38 C.F.R. § 3.31.  

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification compensation will not be 
paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  
The provisions of this regulation are applicable to original 
applications or applications for increase based on 
dependents.  38 C.F.R. § 3.109(a)(2).  

Time limits for filing may be extended in some cases on a 
showing of "good cause."  Where an extension is requested 
after expiration of a time limit, the required action must be 
taken concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  38 C.F.R. § 3.109(b).  

The veteran has essentially argued that he did not receive 
the January 1993 letter and paperwork asking that he supply 
the Social Security numbers of his dependent wife and 
daughter.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the RO properly discharged its official 
duties by properly handling claims submitted by the veteran.  
The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary."  

Statements made by the veteran which essentially maintain 
that the letter was lost due to military address change and a 
personal move do not constitute the type of clear evidence to 
the contrary which would be sufficient to rebut the 
presumption of regularity.  Jones v. West, 12 Vet. App. 98 
(1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  

The Board emphasizes that the veteran did receive all checks 
from VA, although with an apparent minor delay in one such 
payment.  It stands to reason, therefore, that he did receive 
the January 1993 letter from the RO.  In any event, the mere 
fact of a change of mailing address, even if abroad, does not 
in itself rebut the presumption of regularity.  

Indeed, there is nothing other than the veteran's assertion 
to rebut the presumption of regularity with regard to the 
handling of the January 1993 letter.  As a matter of law his 
assertions cannot serve to rebut the presumption of 
regularity.  Thus there is no "clear evidence to the 
contrary" to rebut the presumption of regularity in this 
case.  Accordingly, the Board finds that the presumption of 
regularity has not been rebutted in this case.  

The regulations provide that the veteran had one year from 
the date of such notification in January 1993 to file a claim 
for additional compensation benefits for the dependent wife 
and daughter and have those benefits be retroactive to the 
effective date of service-connected compensation.  38 C.F.R. 
§ 3.109.  That is, the veteran had until January 1994 to 
submit the additional form requested by the RO.  This form 
was not received until October 2002.  

The RO thereafter awarded payment of additional compensation 
benefits effective on November 1, 2002, which is the first 
day of the month following the veteran's requested for 
additional compensation for his dependent wife and daughter.  
38 C.F.R. §§ 3.31, 3.109, 3.401(b).  

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, there is no entitlement to an 
effective date prior to November 2002 for the payment of 
additional compensation benefits for a dependent wife and 
daughter.  Sabonis, supra.  



ORDER

Service connection for a left knee disability is granted.  

The claim for additional compensation benefits for the 
veteran's dependents earlier than November 1, 2002is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


